Citation Nr: 0102255	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The veteran has raised the issue of a total disability rating 
due to individual unemployability which has not been 
addressed by the RO.  In light of the Board's disposition 
hereinbelow, consideration of this issue has been rendered 
moot at this time.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's PTSD appeal has been obtained. 

2.  The veteran's service-connected psychiatric disability is 
shown to more nearly approximate a level of disablement 
consistent with that of total occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In September 1995, the RO granted service connection for PTSD 
and assigned a 30 percent disability rating.  

A VA psychiatric examination was conducted in December 1997.  
The veteran indicated that his condition had gotten worse 
over the previous few months, mainly because of frustration 
at work.  The mental status examination revealed a finding of 
mild psychomotor agitation when he described his frustration 
from work.  He had good contact and was cooperative.  He was 
causally dressed with average hygiene and grooming.  

The VA examiner noted that the veteran's speech was within 
normal rate, rhythm and tone.  His mood was described as 
"not good," and his affect was appropriate.  Thought 
processes and content were within normal limits, and he 
denied any suicidal or homicidal ideation, intention or plan.  
His cognition was grossly intact, and his insight and 
judgment were good.  The diagnostic impression was that of 
PTSD, mild.  

In January 1998, a VA social survey was conducted.  The 
examiner noted that the veteran was pleasant and cooperative, 
but not a very good informant.  He was extremely verbal and 
would not stay focused in terms of proving direct responses 
to questions asked of him.  He was neat and clean in 
appearance, although informally dressed, and his personal 
hygiene appeared to be quite adequate.  It was noted that the 
veteran had been in various employment situations and was 
then employed for a business which made medical instruments; 
he had been employed there for three years.  

His psychiatric symptoms included those of sleeplessness; 
nightmares; bad dreams; waking up scared; night sweats; being 
easily startled; feeling that people were sneaking up on him 
at work; being depressed sometimes; being anxious with panic 
attacks; feeling scared for no reason at all and thinking 
someone is coming after him; and hearing voices but being 
unable to make them out.  

In a December 1998 letter, a clinical psychologist noted that 
he had reviewed the veteran's record.  He diagnosed the 
veteran with PTSD, chronic and severe.  Indeed, he noted 
that, in light of the veteran's PTSD symptoms, he had great 
difficulty maintaining employment.  He disagreed with the 
December 1997 VA examiner's description of the disorder as 
"mild."  

The clinical psychologist added that the veteran was unable 
to maintain regular employment and was essentially 
unemployable.  He assigned a Global Assessment of Functioning 
(GAF) score of 40.  

In a July 1999 letter, the clinical psychologist noted that 
the veteran had become more withdrawn.  The veteran was 
reportedly only able to maintain himself with help from his 
parents, who bought his groceries.  A GAF of 35 was assigned.  

There are VA outpatient treatment records which show 
continued treatment of the veteran's PTSD.  In addition, 
records from the Social Security Administration (SSA) 
indicate that he had been considered totally disabled since 
1998 due to his PTSD.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is rated as 70 percent 
disabling, under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  

The general rating formula for mental disorders are as 
follows:  a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411.  

The evidence establishes that the veteran is unable to obtain 
or keep a job as a result of his PTSD.  Although not 
dispositive here, SSA benefits due to total disability have 
already been granted.  

Indeed, the GAF scores assigned likewise indicate an 
inability to work due to significant psychiatric impairment.  
Given the most recent medical report by the treating clinical 
psychologist that the veteran was experiencing increasing 
withdrawal and inability to maintain himself, the Board finds 
that the service-connected disability picture is shown to 
more nearly to approximate that consistent with total social 
and industrial inadaptability manifested by an intermittent 
inability to perform activities of daily living.  

Accordingly, based on its review of the entire medical 
record, the Board finds that the clinical evidence supports 
the assignment of a 100 percent rating for the service-
connected PTSD.  






ORDER

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  



REMAND

The veteran's service medical records indicate that, in March 
1967, he was evacuated from the field after he fractured his 
scapula.  

In addition, recent outpatient reports show recent treatment 
of left shoulder complaints.  

A December 1999 VA examination report includes the impression 
of status post shoulder injury in Vietnam by history.  The 
examiner noted that MRI studies had been done at the Guthrie 
Clinic in Sayre.  He ordered that they be obtained, but they 
are not included in the record.  

Thus, the RO must attempt to obtain all outstanding medical 
records and arrange for another examination of the veteran in 
order to ascertain if the veteran has residual shoulder 
disability due to the demonstrated injury in service.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for left shoulder disability 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain any 
MRI reports from the Guthrie Clinic in 
Sayre.  

2.  Then, the veteran then should be 
afforded a VA examination to determine 
the nature and likely etiology of the 
claimed left shoulder disability.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on a review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current left shoulder disability is due 
to a fractured scapula or other disease 
or injury that was incurred in or 
aggravated by service.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the remaining issue on 
appeal.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 



